Name: Regulation (EC) No 2819/98 of the European Central Bank of 1 December 1998 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/1998/16)
 Type: Regulation
 Subject Matter: information technology and data processing;  free movement of capital;  financial institutions and credit;  accounting;  EU institutions and European civil service;  monetary economics
 Date Published: nan

 Avis juridique important|31998R2819Regulation (EC) No 2819/98 of the European Central Bank of 1 December 1998 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/1998/16) Official Journal L 356 , 30/12/1998 P. 0007 - 0040REGULATION (EC) No 2819/98 OF THE EUROPEAN CENTRAL BANK of 1 December 1998 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/1998/16) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof,Having regard to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank (2), and in particular to Article 6(4) thereof,(1) Whereas the European System of Central Banks (ESCB) requires, for the fulfilment of its tasks, the production of the consolidated balance sheet of the monetary financial institutions sector, the principal purpose of which is to provide the European Central Bank (ECB) with a comprehensive statistical picture of monetary developments covering the aggregate financial assets and liabilities of monetary financial institutions (MFIs) in the participating Member States, which are viewed as one economic territory;(2) Whereas the ECB shall, in accordance with the provisions of the Treaty establishing the European Community (hereinafter referred to as 'the Treaty`) and under the conditions laid down in the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as 'the Statute`), make regulations to the extent necessary to implement the tasks of the ESCB as defined in the Statute and in some cases laid down in the provisions of the Council referred to in Article 106(6) of the Treaty;(3) Whereas Article 5.1 of the Statute requires the ECB, assisted by the national central banks (NCBs), to collect the necessary statistical information either from the competent national authorities or directly from economic agents in order to undertake the tasks of the ESCB; whereas Article 5.2 of the Statute stipulates that the NCBs shall carry out, to the extent possible, the tasks described in Article 5.1;(4) Whereas NCBs are not prevented from collecting, from the actual reporting population, the statistical information necessary to fulfil the statistical requirements of the ECB as part of a broader statistical reporting framework which the NCBs establish under their own responsibility in accordance with Community or national law or established practice and which serves other statistical purposes, as long as the fulfilment of the statistical requirements set out in this Regulation is not jeopardised; whereas in order to foster transparency it is appropriate, in these cases, to inform the reporting agents that data are collected to fulfil other statistical purposes; whereas, in specific cases, the ECB may rely on statistical information collected for such purposes to fulfil its requirements;(5) Whereas Article 3 of the aforementioned Regulation (EC) No 2533/98 requires the ECB to specify the actual reporting population within the limits of the reference reporting population and entitles it to fully or partly exempt specific classes of reporting agents from its statistical reporting requirements; whereas Article 6(4) of the said Regulation provides that the ECB may adopt regulations specifying the conditions under which the right to verify or to carry out the compulsory collection of statistical information may be exercised;(6) Whereas Article 5 of Regulation (EC) No 2531/98 empowers the ECB to adopt regulations or decisions in order to exempt institutions from minimum reserves, to specify modalities to exclude or deduct liabilities owed to any other institution from the reserve basis and to establish differing reserve ratios for specific categories of liabilities; whereas Article 6 of the said Regulation attributes to the ECB the right to collect from institutions the information necessary for the application of minimum reserves and the right to verify the accuracy and quality of the information which institutions provide to demonstrate compliance with the minimum reserve obligation; whereas it is desirable, in order to reduce the overall reporting burden, for the statistical information regarding the monthly balance sheet to be used, in addition, for the regular calculation of the reserve base of the credit institutions subject to the ESCB's minimum reserve system;(7) Whereas Article 4 of Regulation (EC) No 2533/98 provides for Member States to organise themselves in the field of statistics and to co-operate fully with the ESCB in order to ensure fulfilment of the obligations arising from Article 5 of the Statute;(8) Whereas, while it is recognised that regulations made by the ECB under Article 34.1 of the Statute do not confer any rights or impose any obligations on non-participating Member States, Article 5 of the Statute applies to both participating and non-participating Member States; whereas Regulation (EC) No 2533/98 recalls that Article 5 of the Statute, together with Article 5 of the Treaty, implies an obligation to design and implement at the national level all the measures that the non-participating Member States consider appropriate in order to carry out the collection of the statistical information needed to fulfil the ECB's statistical reporting requirements and the timely preparations in the field of statistics in order for them to become participating Member States,HAS ADOPTED THIS REGULATION:Article 1 Definitions For the purpose of this Regulation, the terms 'reporting agents`, 'participating Member State`, 'resident` and 'residing` shall have the same meaning as defined in Article 1 of Regulation (EC) No 2533/98.Article 2 Actual reporting population 1. The actual reporting population shall consist of the monetary financial institutions (MFIs) resident in the territory of the participating Member States. For statistical purposes, MFIs comprise resident credit institutions as defined in Community law, and all other resident financial institutions whose business is to receive deposits and/or close substitutes for deposits from entities other than MFIs and, for their own account (at least in economic terms), to grant credits and/or make investments in securities.2. National central banks (NCBs) may grant derogations to small MFIs, provided that the MFIs which contribute to the monthly consolidated balance sheet account for at least 95 % of the total MFI balance sheet in each participating Member State. NCBs shall check the fulfilment of this condition in good time in order to grant or withdraw, if necessary, any derogation with effect from the start of each year.Article 3 List of MFIs for statistical purposes 1. In accordance with the classification principles set out in Annex I, part 1, paragraph I, the ECB shall establish and maintain, taking into account the requirements in respect of frequency and timeliness which arise from its use in the context of the ESCB's minimum reserve system, a list of MFIs for statistical purposes. The competence to establish and maintain the list of MFIs for statistical purposes pertains to the Executive Board of the ECB.2. The list of MFIs for statistical purposes and its updates shall be made accessible by NCBs and the ECB to the institutions concerned in an appropriate way, including by electronic means, via the Internet or, at the request of the reporting agents concerned, in paper form.3. The list of MFIs for statistical purposes shall be for information only. However, in the event that the latest accessible version of the list in accordance with Article 3(2) is incorrect, the ECB shall not impose sanctions on any entity which did not properly fulfil its reporting obligation to the extent that it relied in good faith on the incorrect list.Article 4 Statistical reporting obligations 1. For the purposes of the regular production of the consolidated balance sheet of the MFI sector, the actual reporting population shall report monthly statistical information relating to its balance sheet to the NCB of the Member State in which the MFI is resident. Further details on certain items of the balance sheet shall be reported quarterly.2. The required statistical information is specified in Annex I to this Regulation.3. The NCBs shall define the reporting procedures to be followed by the actual reporting population.4. The derogations referred to in Article 2, paragraph 2, shall have the effect of reducing the statistical reporting obligations of MFIs as follows:- the credit institutions to which such derogations apply shall be subject to the reduced reporting requirements as set out in Annex II to this Regulation,- those small MFIs that are not credit institutions shall be subject to the reduced reporting obligations as set out in Annex III.Small MFIs may choose not to make use of the derogations and to fulfil the full reporting obligations instead.5. The required statistical information shall be reported in accordance with the minimum standards for transmission, accuracy, conceptual compliance and revisions as set out in Annex IV to this Regulation.Article 5 Use of the reported statistical information under the Regulation of the European Central Bank on the application of minimum reserves 1. The statistical information reported in accordance with this Regulation by credit institutions shall be used to calculate the reserve base in accordance with the Regulation (EC) No 2818/98 of the European Central Bank of 1 December 1998 on the application of minimum reserves (ECB/1998/15) (3). In particular, each credit institution shall use this information to verify the fulfilment of its reserve obligation over the maintenance period.2. Transitional and specific provisions which shall apply for the purpose of the application of the ESCB's minimum reserve system are set out in Annex II to this Regulation.Article 6 Verification and compulsory collection The right to verify or to compulsorily collect the information which reporting agents provide in compliance with the statistical reporting requirements set out in this Regulation shall be exercised by the NCBs, without prejudice to the right of the ECB to exercise this right itself. This right shall be exercised in particular when any institution included in the actual reporting population does not fulfil the minimum standards for transmission, accuracy, conceptual compliance and revisions as set out in Annex IV to this Regulation.Article 7 Final provision This Regulation shall enter into force on 1 January 1999.Done at Frankfurt am Main, 1 December 1998.On behalf of the Governing Council of the ECBThe PresidentWillem F. DUISENBERG(1) OJ L 318, 27. 11. 1998, p. 8.(2) OJ L 318, 27. 11. 1998, p. 1.(3) See page 1 of this Official Journal.ANNEX I STATISTICAL REPORTING REQUIREMENTS AND CLASSIFICATION PRINCIPLES PART 1 Introduction The requirement is to produce on a regular basis a properly articulated consolidated balance sheet of the money-creating financial intermediaries for the euro area, seen as one economic territory, based on a complete and homogeneous monetary sector and reporting population.The statistical system for the euro area covering the consolidated balance sheet of the monetary financial institution (MFI) sector therefore comprises the two following main elements:- a list of monetary financial institutions for statistical purposes, and- a specification of the statistical information reported by these MFIs at monthly and quarterly frequency.This statistical information is collected by the national central banks from the MFIs according to national procedures relying on the harmonised definitions and classifications set out in this Annex.I. Monetary financial institutions 1. The European Central Bank (ECB) establishes and updates on a regular basis the list of MFIs for statistical purposes in accordance with the classification principles outlined below. One important aspect is financial innovation, which is itself affected by the development of the Single Market and the move to monetary union, both of which affect the characteristics of financial instruments and induce financial institutions to change the focus of their business. Procedures for monitoring and continuous checking ensure that the list of MFIs remains up-to-date, accurate, as homogeneous as possible and sufficiently stable for statistical purposes. The list of MFIs for statistical purposes includes an entry on whether or not institutions are legally subject to the ESCB minimum reserves system.2. Thus, in accordance with the definition set out in Article 2(1) of this Regulation, the MFI sector comprises, in addition to central banks, two broad groups of resident financial institutions. These are credit institutions (CIs) as defined in Community law ('an undertaking whose business is to receive deposits or other repayable funds from the public - including the proceeds arising from the sales of bank bonds to the public - and to grant credit for its own account`) (1) and other MFIs, i.e. other resident financial institutions which fulfil the MFI definition, irrespective of the nature of their business. The degree of substitutability between the instruments issued by the latter and the deposits placed with credit institutions determines their classification, provided that they meet the MFI definition in other respects.3. Substitutability for deposits in relation to financial instruments issued by financial intermediaries other than credit institutions is determined by their liquidity, combining characteristics of transferability, convertibility, certainty and marketability, and having regard, where appropriate, to their term of issue.4. For the purpose of defining substitutability for deposits in the previous paragraph:- transferability refers to the possibility of mobilising funds placed in a financial instrument by using payment facilities, such as cheques, transfer orders, direct debits or similar means,- convertibility refers to the possibility and the cost of converting financial instruments into currency or transferable deposits; the loss of fiscal advantages in such conversion may be considered a kind of penalty that reduces the degree of liquidity,- certainty means knowing precisely in advance the liquidation value of a financial instrument in terms of national currency, and- securities quoted and traded regularly on an organised market are considered to be marketable. For shares in open-end collective investment undertakings, there is no market in the usual sense. Nevertheless, investors know daily the quotation of the shares and can withdraw funds at this price.5. In the case of collective investment undertakings (CIUs), money market funds (MMFs) fulfil the agreed conditions for liquidity and are therefore included in the MFI sector. MMFs are defined as those CIUs of which the units are, in terms of liquidity, close substitutes for deposits and which primarily invest in money market instruments and/or in other transferable debt instruments with a residual maturity up to and including one year, and/or in bank deposits, and/or which pursue a rate of return that approaches the interest rates of money market instruments. The criteria identifying MMFs may be derived from the public prospectus, fund rules, instruments of incorporation, established statutes or by-laws, subscription documents or investment contracts, marketing documents, or any other statement with similar effect, of the CIUs.6. For the purpose of defining MMFs in paragraph 5 above:- CIUs shall mean undertakings of which the sole object is the collective investment of capital raised from the public and the units of which are, at the request of the holders, repurchased or redeemed directly or indirectly out of the undertaking's assets. Such undertakings may be constituted according to law, either under the law of contract (as common funds managed by management companies), or trust law (as unit trusts) or under a statute (as investment companies),- bank deposits shall mean cash deposits made with credit institutions, repayable on demand or upon prior notice up to three months, or at agreed maturities of up to two years, inclusive of sums paid to credit institutions in respect of a transfer of securities under repurchase operations or securities loans,- close substitutability for deposits in terms of liquidity shall mean the ability of units of CIUs, under normal market circumstances, to be repurchased, redeemed or transferred, at the request of the holder, in a manner that the liquidity of the units is comparable to the liquidity of deposits,- primarily shall be deemed to be at least 85 % of the investment portfolio,- money market instruments shall mean those classes of transferable debt instruments which are normally dealt in on the money market (for example, certificates of deposit, commercial paper and banker's acceptances, treasury and local authority bills) because of the following features:(i) liquidity, in the meaning that they can be repurchased, redeemed or sold at limited cost, in terms of low fees and narrow bid/offer spread, and with very short settlement delay; and(ii) market depth, in the meaning that they are traded on a market which is able to absorb a large volume of transactions, with such trading of large amounts having a limited impact on their price; and(iii) certainty in value, in the meaning that their value can be accurately determined at any time or at least once a month; and(iv) low interest risk, in the meaning of having a residual maturity of up to and including one year, or regular yield adjustments in line with money market conditions at least every 12 months; and(v) low credit risk, in the meaning that such instruments are either:- admitted to official listing on a stock exchange or dealt in on other regulated markets which operate regularly, are recognised and are open to the public, or- issued under regulations aimed at protecting investors and savings, or- issued by:- a central, regional or local authority, a central bank of a Member State, the European Union, the European Central Bank, the European Investment Bank, a non-Member State or, if the latter is a federal state, by one of the members making up the federation, or by a public international body to which one or more Member States belong,or- an establishment subject to prudential supervision, in accordance with criteria defined by Community law or by an establishment which is subject to and complies with prudential rules considered by the competent authorities as at least as stringent as those laid down by Community law, or guaranteed by any such establishment,or- an undertaking the securities of which have been admitted to official listing on a stock exchange or are dealt in on other regulated markets which operate regularly, are recognised and are open to the public.7. In the ESA 95, financial institutions classified as MFIs are categorised in two sub-sectors, namely central banks (S.121) (2) and other monetary financial institutions (S.122).II. The consolidated balance sheet on a monthly basis Objective 1. The objective is to supply monthly data on the business of MFIs in sufficient detail to provide the ECB with a comprehensive statistical picture of monetary developments in the euro area seen as one economic territory and to allow flexibility in the calculation of monetary aggregates and counterparts covering the euro area. Moreover, the monthly individual data reported by the credit institutions subject to the ESCB minimum reserves system are used for the calculation of the reserve base of the said credit institutions in accordance with the ECB Regulation on minimum reserves. The monthly reporting requirements are shown in Table 1 below. Cells with thin borders (3) are reported solely by credit institutions subject to reserve requirements (for full details, see Annex II); this reporting is mandatory as from the date relating to end-December 1999, except for the reporting of 'deposits redeemable at notice over two years` which remains voluntary until further notice. A detailed definition of instruments is presented in Part 3 of this Annex.Requirements 2. Money stock includes notes and coin in circulation and monetary liabilities (deposits and other financial instruments which are close substitutes for deposits) of MFIs. The counterparts to money comprise all other items in the MFI balance sheet. The ECB compiles these aggregates for the euro area as amounts outstanding (stocks) and as flows derived from them.3. The ECB requires the statistical information in terms of MFIs' instrument/maturity categories, currencies and counterparties. As separate requirements apply to liabilities and assets, the two sides of the balance sheet are considered in turn. They are shown in Table A. As in the case of the classification of MFIs, financial innovation is an important aspect which affects the characteristics of financial instruments.(i) Instrument and maturity categories (a) Liabilities 4. The compilation of monetary aggregates for the euro area requires relevant instrument categories. These are currency in circulation, deposit liabilities (4), liabilities of money market funds, debt securities issued, money market paper issued, capital and reserves, and remaining liabilities. In order to separate monetary and non-monetary liabilities, deposit liabilities are also broken down into overnight deposits, deposits with agreed maturity, deposits redeemable at notice and repurchase agreements (repos).5. Maturity cut-offs were a feature of monetary statistics in several Member States and may also provide a substitute for instrument detail where financial instruments are not fully comparable between markets. The cut-off points for the maturity bands (or for periods of notice) are: for 'deposits at agreed maturity`, at one-year and two-years' maturity at issue; and for 'deposits redeemable at notice`, at three-months' notice and, within over three-months, at two-years' notice. Non-transferable sight deposits ('sight savings deposits`) are included in the 'up to three-months` band. Repos are not broken down by maturity as these are usually very short term instruments (usually less than three-months' maturity at issue). Debt securities issued by MFIs (excluding money market paper) are also broken down at one-year and two-years. No maturity breakdown is required for money market paper issued by MFIs or for units issued by money market funds.(b) Assets 6. MFI holdings are broken down into cash; loans; securities other than shares; money market paper; shares and other equities; fixed assets; and remaining assets. A maturity breakdown by maturity at issue is required for MFI holdings of debt securities issued by other MFIs located in the euro area. These holdings must be broken down into 1 and 2 years maturity bands to enable the inter-MFI holdings of this instrument to be netted off and to permit the estimation by residual of non-MFI holdings which may be included in a monetary aggregate.(ii) Currencies 7. The ECB must have the option of defining monetary aggregates in such a way as to include balances denominated in any currency or in euro alone. Balances in euro are therefore identified separately in the reporting scheme in respect of those balance-sheet items that may be used in the compilation of monetary aggregates.(iii) Counterparties 8. The compilation of monetary aggregates and counterparts for the euro area requires the identification of those counterparties located in the area that form the money-holding sector. Counterparties located in the domestic territory and elsewhere in the euro area are identified separately and treated in exactly the same way in all statistical breakdowns. There is no geographical breakdown of counterparties located outside the euro area in monthly data.9. Counterparties in the euro area are identified according to their domestic sector or institutional classification in accordance with the list of MFIs for statistical purposes and the guidance for the statistical classification of customers provided in the Money and Banking Statistics Sector Manual ('Guidance for the statistical classification of customers`), which follows classification principles that are consistent with the ESA 95 as far as possible. In order to permit the identification of a money-holding sector, non-MFI counterparties are divided into general government, with central goverment identified separately in total deposit liabilities, and other residents. With respect to total deposits and the deposit categories 'deposits over two years agreed maturity`, 'deposits redeemable at notice over two years` and 'repos`, an additional distinction is made between credit institutions, other MFI counterparties and central government for the purposes of the ESCB's minimum reserve system.(iv) Cross-relating instrument and maturity categories with currencies and counterparties 10. The compilation of monetary statistics for the euro area and the data needed for the calculation of the reserve base of credit institutions subject to the ESCB's minimum reserve system necessitates certain cross-relationships between instrument/maturity/currency and counterparties being made in the balance sheet. These are most detailed where the counterparties are part of the potential money-holding sector. Breakdowns of the positions vis-Ã -vis other MFIs are identified only insofar as is necessary to allow the netting of inter-MFI balances or to calculate the reserve base. Positions vis-Ã -vis the rest of the world are required only for 'deposits over two years agreed maturity`, 'deposits redeemable at notice over two years` and 'repos` (in order to calculate the reserve base subject to the positive reserve ratio) and for total deposits (in order to compile the external counterparts).11. Some transitional features apply at the start of stage three of monetary union. First, in accordance with Community law, the national denominations of the euro will continue to exist until the completion of the changeover to the euro and are likely to be represented in the balance sheets of reporting institutions. In order to be able to create 'domestic` currency aggregates for the euro area, MFIs convert and add balances expressed in these national denominations to balances denominated in euro. (The combined totals are distinguished from balances denominated in all other currencies in monthly reporting).12. The second transitional feature is the subsequent participation of EU countries in the euro area after the start of stage three. MFIs take account of this by retaining the ability to break down by country positions with residents of the EU countries which remain outside the euro area after the start of stage three. It would, in principle, also be necessary to break down those balances on a currency-by-currency basis. To reduce the potentially heavy reporting burden, any back data covering the period before a change in the composition of the euro area is known may be produced with some scope for flexibility, subject to the approval of the ECB.Timeliness 13. The ECB receives an aggregated monthly balance sheet covering the positions of MFIs in each country participating in the euro area by the close of business on the 15th working day following the end of the month to which the data relate. National central banks decide when they need to receive data from reporting institutions in order to meet this deadline, taking account of the required timeliness for the ESCB's minimum reserve system.III. Balance sheet statistics at quarterly frequency Objective 1. Certain data requirements are not essential for the compilation of monetary aggregates for the euro area but will be needed in stage three for the further analysis of monetary developments or to serve other statistical purposes such as financial accounts. The objective is to provide further detail on certain items of the balance sheet for these purposes.Requirements 2. The quarterly breakdowns are provided only in respect of key items of the aggregated balance sheet. (The main items are shown in bold in the left-hand column of Table 1). Furthermore, the ECB may allow some flexibility in calculating where it can be shown from figures collected at a higher level of aggregation that the data involved are unlikely to be significant.(a) Maturity breakdown of lending to non-MFIs in the euro area 3. In order to enable the maturity structure of MFIs' overall credit financing (loans and securities) to be monitored, loans to non-MFIs are to be broken down quarterly at one-year and five-year original maturity and holdings of securities issued by non-MFIs at one-year original maturity.(b) Sector breakdowns in the consolidated balance sheet 4. The quarterly sector split of liability and asset positions vis-Ã -vis non-MFIs in the euro area is (where applicable) broken down into the general government sector (central government (S.1311), State government (S.1312), local government (S.1313), social security funds (S.1314)) and other resident sectors (other financial intermediaries (S.123), insurance corporations and pension funds (S.125), non-financial corporations (S.11), households and non-profit institutions serving households (S.14 and S.15 combined)). In order to identify the sub-sector components of the monetary aggregates, it would, in theory, be necessary to combine the sub-sector breakdown with a detailed breakdown of deposit liabilities (by instrument, maturity and split between euro/other currencies). In view of the burden that would arise, the data requirement is limited to certain main balance sheet items (i.e. deposit liabilities to non-MFIs, loans to non-MFIs, and holdings of securities issued by non-MFIs).(c) Breakdown of loans to non-MFIs by activity of the borrower 5. This breakdown of loans to non-MFIs located in the euro area is confined to the sub-sectors non-financial corporations and households and non-profit institutions serving households. It identifies loans to enterprises; to households (broken down into consumer credit, lending for house purchases and other lending (residual)); and to non-profit institutions serving households.(d) Country breakdown 6. Counterparties inside and outside the euro area are identified, inter alia, for the purposes of the transitional requirements.(e) Currency breakdown 7. Some breakdown of MFIs' positions in the major non-EU currencies are required to permit the calculation of flows statistics for money and credit adjusted for exchange rate changes where these aggregates are defined in such a way as to include all currencies combined. The key balance sheet items only are broken down into the major international currencies (the US dollar, the Japanese yen and the Swiss franc).(f) Sector breakdowns of positions with counterparties outside the euro area (other EU Member States and the rest of the world) 8. For MFIs' positions vis-Ã -vis counterparties located outside the euro area, positions with banks (or MFIs in EU countries outside the area) and non-banks need to be distinguished; as regards non-banks, a distinction is needed between general government and other residents. The sector classification in accordance with the SNA 93 applies where the ESA 95 is not in force.Timeliness 9. Quarterly statistics are transmitted by national central banks to the ECB by close of business on the 28th working day following the end of the month to which they relate. National central banks decide when they need to receive data from reporting institutions in order to meet this deadline.IV. Compilation of flows statistics Objective 1. From the consolidated balance sheet, which provides information on outstanding assets and liabilities and additional statistical information relating to valuation changes and certain other adjustments such as write-offs of loans, data on the value of transactions undertaken between reference dates need to be derived in a timely manner in order to permit the compilation of flows statistics for the monetary aggregates and counterparts.Requirements 2. The ECB must compile flows statistics for the monetary aggregates and counterparts measuring the financial transactions that occur during the calendar month. Financial transactions will be identified as the difference between stock positions at end-month reporting dates and by removing the effect of changes in these differences that arise due to influences other than transactions. For this purpose, the ECB will require statistical information on these influences relating to almost all items of the MFI balance sheet. This information will take the form of adjustments that cover 'reclassifications and other adjustments` and 'revaluations and loan write-offs/write-downs`. In addition, the ECB will require explanatory information on the adjustments in 'reclassifications and other adjustments`. Separate statistical information for national central banks and other MFIs is required.PART 2 REQUIRED BREAKDOWNS Table A Survey of breakdowns for the purposes of the aggregated balance sheet of the MFI sector instrument/maturity categories, counterparties and currencies ('Monthly data` breakdowns are indicated in bold with a *) >TABLE>>TABLE>>TABLE>>START OF GRAPHIC>Cells in thin print are reported solely by credit institutions subject to reserve requirements(RRs) (7)A. DomesticB. Other MUMSC. Rest of the worldD. Not allocatedMFIs (5)Non-MFIsMFIs (5)Non-MFIsof which CIs subject to RRs, ECB and NCBsGeneral governmentOther residentsof which CIs subject to RRs, ECB and NCBsGeneral governmentOther residentsCentral governmentOther general governmentCentral governmentOther general government(a)(b)(c)(d)(e)(f)(g)(h)(i)(j)(k)(l)LIABILITIES8. Currency in circulation9. Deposits (all currencies)*******9e. Euro****9.1e. Overnight****9.2e. With agreed maturityup to 1 year****over 1 and up to 2 years****over 2 years (1)***********9.3e. Redeemable at noticeup to 3 months (2)****over 3 months****of which over 2 years (6)***********9.4e. Repos***********9x. Non-MU currencies9.1x. Overnight****9.2x. With agreed maturityup to 1 year****over 1 and up to 2 years****over 2 years (1)***********9.3x. Redeemable at noticeup to 3 months (2)****over 3 months****of which over 2 years (6)***********9.4x. Repos***********10. Money market fund shares/units11. Debt securities issued11e. Euroup to 1 year*over 1 and up to 2 years*over 2 years*11x. Non-MU currenciesup to 1 year*over 1 and up to 2 years*over 2 years*12. Money market paper (3)Euro*Non-MU currencies*13. Capital and reserves14. Remaining liabilitiesASSETS1. Cash (all currencies)1e. of which Euro2. Loans2e. of which Euro3. Securities other than shares3e. Euroup to 1 yearover 1 and up to 2 yearsover 2 years3x. Non-MU currenciesup to 1 yearover 1 and up to 2 yearsover 2 years4. Money market paper (4)EuroNon-MU currencies5. Shares and other equity6. Fixed assets7. Remaining assetsGeneral note: Cells marked with an * are used in the calculation of the reserve base. With respect to debt securities and money market paper, CIs will either present proof of liabilities to be excluded from the reserve base or apply a standardised deduction of a fixed percentage specified by the ECB.(1) Including administratively regulated deposits.(2) Including non-transferable sight savings deposits.(3) Defined as money market paper issued by MFIs.(4) Defined as holdings of money market paper (MMP) issued by MFIs. Here, money market paper includes shares/units issued by MMFs. Holdings of marketable instruments which may have the same characteristics as MMP issued by non-MFIs should be reported as 'securities other than shares'.(5) Credit institutions may report positions vis-Ã -vis 'MFIs other than CIs subject to minimum reserves, ECB and NCBs` rather than vis-Ã -vis 'MFIs` and 'CIs subject to minimum reserves, ECB and NCBs', provided that no loss of detail is implied and no bold printed positions are affected.(6) The reporting of this item is voluntary until further notice.(7) Depending on the national collection systems and without prejudice to full compliance with the definitions and classification principles of the MFI balance sheet set out in this Regulation, credit institutions subject to reserve requirements may alternatively report the data necessary to calculate the reserve base (cells marked with an*), except those on negotiable instruments, in accordance with the table below, provided that no bold printed positions are affected. In this table, strict correspondence with Table 1 should be ensured as described below.Reserve base (excluding negotiable instruments), calculated as the sum of the following columns in Table 1:(a) - (b) + (c) + (d) + (e) + (f) - (g) + (h) + (i) + (j) + (k)LIABILITIES(Euro and non-MU currencies combined)TOTAL DEPOSITS9.1e + 9.1x9.2e + 9.2x9.3e + 9.3x9.4e + 9.4xof which:9.2e + 9.2x With agreed maturityover 2 yearsof which:9.3e + 9.3x Redeemable at noticeover 2 yearsVoluntary reportingof which:9.4e + 9.4x Repos>END OF GRAPHIC>Table 2 Sector breakdown ('quarterly data`) >START OF GRAPHIC>Data to be provided at quarterly frequencyA. DomesticB. Other MUMSC. Rest of the worldNon-MFIsNon-MFIsTotalBanksNon-banksGeneral governmentOther residentsGeneral governmentOther residentsTotalCentral governmentOther general governmentTotalCentral governmentOther general governmentTotalState governmentLocal authoritiesSocial security fundsTotalOther financial intermediaries(S.123)Insurance corps. and pension funds(S.125)Non- financial corps.(S.11)House- holds, etc. (3)TotalState governmentLocal authoritiesSocial security fundsTotalOther financial intermediaries(S.123)Insurance corps. and pension funds(S.125)Non-financial corps.(S.11)House-holds, etc. (3)General governmentOther residentsLIABILITIES8. Currency in circulation9. Deposits (all currencies)MMM9.1. OvernightMMMM9.2. With agreed maturity (1)MMMM9.3.Redeemable at notice (2)MMMM9.4. ReposMMMM10. Money market fund shares/units11. Debt securities issued12. Money market paper13. Capital and reserves14. Remaining liabilitiesASSETS1. Cash2. LoansMMMMMup to 1 yearover 1 year and up to 5 yearsover 5 years3. Securities other than shares up to 1 yearMMMMMover 1 year4. Money market paper5. Shares and other equityMMM6. Fixed assets7. Remaining assetsM'Monthly data` requirements, see Table 1.(1) Including administratively regulated deposits.(2) Including non-transferable sight deposits.(3) Comprises households (S.14) and non-profit institutions serving households (S.15).>END OF GRAPHIC>Table 3 Sector breakdown of loans to non-MFIs by type ('quarterly data`) >START OF GRAPHIC>Data to be provided at quarterly frequencyA. DomesticB. Other MUMSNon-financial corporations (S.11) and households, etc. (S.14 + S.15)Non-financial corporations (S.11) and households, etc. (S.14 + S.15)TotalNon-financial enterprises (S.11)Households, etc. (S.14)Non-profit institutions serving householdsTotalNon-financial enterprises(S.11)Households, etc. (S.14)Non-profit institutions serving householdsConsumer creditLending for house purchaseOther(residual)Consumer creditLending for house purchaseOther(residual)ASSETS (all currencies)2. Loansup to 1 yearover 1 year and up to 5 yearsover 5 years>END OF GRAPHIC>Table 4 Country breakdown ('quarterly data`) >START OF GRAPHIC>Data to be provided at quarterly frequencyB. + part of C. Other MUMS (i.e. excluding domestic sector) and other EU countries (2)Part of C. Rest of the world(i.e. excluding EU countries)BEDKDEGRESFRIEITLUNLATPTFISEUKTotal (3)LIABILITIES8. Currency in circulation9. Deposits (all currencies)a. MFIsb. non-MFIs10. Money market fund shares/units11. Debt securities issued12. Money market paper13. Capital and reserves14. Remaining liabilitiesASSETS1. Cash2. Loans (all currencies)a. to MFIsb. to non-MFIs3. Securities other than shares (all currencies)a. issued by MFIsb. issued by non-MFIs4. Money market paper (1)a. issued by MFIs5. Shares and other equity6. Fixed assets7. Remaining assets(1) Defined as holdings of money market paper issued by MFIs. Here, money market paper includes shares/units issued by MMFs.(2) For the calculation of the consolidated balance sheet aggregates, a differentiation of the country of residence of MFI counterparties by each potential participating Member State would be required.(3) An individual country breakdown of the 'rest of the world` (excluding EU countries) may be of interest, but is considered to be beyond the scope of this exercise. For 'MFIs` read SNA 93 sectors S.121 plus S.122.>END OF GRAPHIC>Table 5 Currency breakdown ('quarterly data`) >START OF GRAPHIC>Data to be provided at quarterly frequencyAll currencies combinedEuro & MU national currencies(3)Other EU currencies (3)Other currenciesTotalUSDJPYCHFRemaining currencies combinedLIABILITIES9. DepositsA. Domestica. MFIsMMb. non-MFIsMB. Other MUMSa. MFIsMMb. non-MFIsMC. Rest of the worlda. banks(4)b. non-banks(4)10. Money market fund shares/units11. Debt securities issuedMM12. Money market paper (1)MM13.+14. Remaining liabilitiesMASSETS2. LoansA. Domestica. to MFIsMb. to non-MFIsMMB. Other MUMSa. to MFIsMb. to non-MFIsMMC. Rest of the worlda. to banks(4)a. to non-banks(4)3. Securities other than sharesA. Domestica. issued by MFIsMMb. issued by non-MFIsMMB. Other MUMSa. issued by MFIsMMb. issued by non-MFIsMMC. Rest of the worlda. issued by banks(4)b. issued by non-banks(4)4. Money market paper (2)A. Domestica. issued by MFIsMMB. Other MUMSb. issued by MFIsMM5.+6.+7. Remaining assetsMM 'Monthly data` requirements, see Table 1.(1) Defined as money market paper issued by MFIs.(2) Defined as holdings of money market paper issued by MFIs. Here, money market paper includes shares/units issued by MMFs. Holdings of marketable instruments which may have the same characteristics as money market paper but are issued by non-MFIs should be reported as 'securities other than shares`.(3) For the calculation of the consolidated balance sheet aggregates, a differentiation of the currency denomination of MFI accounts by each potential MUMS currency would be required.(4) Data in respect of these items should be supplied for quality control purposes. As these items are not included in the official implementation package tables, it is expected that data will only be provided where already collected from MFI reporting agents.>END OF GRAPHIC>PART 3 DEFINITIONS RELATING TO THE CONSOLIDATED BALANCE SHEET TO BE SUBMITTED TO THE ECB - INSTRUMENT CATEGORIES OF LIABILITIES AND ASSETS General definitions Residence is defined as in the Council Regulation concerning the collection of statistical information by the European Central Bank.For the purpose of compiling the consolidated balance sheet of the monetary financial institution (MFI) sector for the euro area, the reporting population consists of MFIs listed in the list of monetary financial institutions for statistical purposes and resident in the territory of the participating Member States. These are:- institutions incorporated and located in the territory, including subsidiaries of parent companies located outside that territory, and- branches of institutions that have their head office outside that territory.Subsidiaries are separate incorporated entities in which another entity has a majority or full participation, whereas branches are unincorporated entities (without independent legal status) totally owned by the parent.MFIs consolidate for statistical purposes the business of all their offices (head office and/or branches) located within the same national territory. Furthermore, head offices are permitted to consolidate in their statistical returns the business of any subsidiaries that are MFIs located in the national territory but keeping the business of credit institutions and other MFIs separate, for the purposes of the minimum reserve system of the European System of Central Banks (ESCB). No consolidation is permitted across national boundaries for the purposes of statistical returns.Institutions located in offshore financial centres are treated statistically as residents of the territories in which they are located.Maturity at issue (original maturity) refers to the fixed period of life of a financial instruments before which it cannot be redeemed (e.g. debt securities) or before which it can be redeemed only with some kind of penalty (e.g. some types of deposits). The period of notice corresponds to the time between the moment the holder gives notice of intention to redeem the instrument and the date the holder is allowed to convert it into cash without incurring a penalty. Financial instruments are classified according to the period of notice only when there is not an agreed maturity.Accounting rules followed by MFIs in drawing up their accounts comply with the national transposition of the EU Bank Accounts Directive (BAD) (86/635/EEC) and any other international standards applicable. Without prejudice to the prevailing accounting practices in Member States, all assets and all liabilities are to be reported on a gross basis for statistical purposes.Definitions of sectors The European system of accounts (ESA 95) provides the standard for sector classification. For the sector classification of non-MFI counterparties located outside the domestic territory, further guidance may be found in the Money and Banking Statistics Sector Manual.The definition of MFIs was discussed above. Banking institutions located outside the euro area are referred to as 'banks` rather than as MFIs, because the term 'MFI` applies only in the euro area. Similarly, the term 'non-MFI` applies only to the euro area; for other countries the term 'non-banks` is appropriate. 'Non-MFIs` comprise the following sectors and sub-sectors:- general government: resident units which are principally engaged in the production of non-market goods and services, intended for individual and collective consumption and/or in the redistribution of national income and wealth (ESA 95, paragraphs 2.68-2.70),- central government: administrative departments of the State and other central agencies whose competence extends over the whole economic territory, except for the administration of social security funds (ESA 95, paragraph 2.71),- State government: separate institutional units exercising some of the functions of government at a level below that of central government and above that of local government, except for the administration of social security funds (ESA 95, paragraph 2.72),- local authorities: public administration whose competence extends only to a local part of the economic territory, excluding local agencies of social security funds (ESA 95, paragraphe 2.73),- social security funds: central, state and local institutional units whose principal activity is to provide social benefits (ESA 95, paragraph 2.74).Other residents. Resident non-MFIs other than the general government. These comprise:- other financial intermediaries: non-monetary financial corporations and quasi-corporations (excluding insurance corporations and pension funds) principally engaged in financial intermediation by incurring liabilities in forms other than currency, deposits and/or close substitutes for deposits from institutional units other than MFIs (ESA 95, paragraphs 2.53-2.67),- insurance corporations and pension funds: non-monetary financial corporations and quasi-corporations principally engaged in financial intermediation as the consequence of the pooling of risks (ESA 95, paragraphs 2.60-2.67),- non-financial corporations: corporations and quasi-corporations not engaged in financial intermdiation but principally in the production of market goods and non-financial services (ESA 95, paragraphs 2.21-2.31),- households: individuals or groups of individuals as consumers, and producers of goods and non-financial services exclusively for their own final consumption, and as producers of market goods and non-financial and financial services provided that their activities are not those of quasi-corporations. Included are non-profit institutions which serve households and which are principally engaged in the production of non-market goods and services intended for particular groups of households (ESA 95, paragraphs 2.75-2.88).Definitions of instrument categories Definitions of the categories of assets and liabilities included in the consolidated balance sheet take account of the features of different financial systems. Maturity analyses may provide a substitute for consistency in instrument definition where instruments are not fully comparable between financial markets.The following tables provide a detailed standard description of the instrument categories which national central banks transpose into categories applicable at the national level in accordance with the ECB Regulation (5).Detailed description of instrument categories of the monthly aggregated balance sheet of the MFI sector under the implementation package (IP) framework >TABLE>>TABLE>(1) Banking Coordination Directives (77/780/EEC of 12 December 1977 and 89/646/EEC of 30 December 1989), which include the 'exempt credit institutions`.(2) This and subsequent references are to sectors and sub-sectors in the ESA 95.(3) Credit institutions may report positions vis-Ã -vis 'MFIs other than CIs subject to minimum reserves, ECB and NCBs` rather than vis-Ã -vis 'MFIs` and 'CIs subject to minimum reserves, ECB and NCBs`, provided that no loss of detail is implied and no bold printed positions are affected.(4) Balances outstanding on prepaid cards issued by MFIs are to be included in overnight deposits.(5) In other words, these tables are not lists of individual financial instruments. Where appropriate, more detailed guidance may be found in the Money and Banking Statistics Compilation Guide and its Addenda.(6) Maturity breakdown applicable only for loans to non-MFIs.(7) Monthly data requirement relates only to holdings of securities issued by MFIs located in the euro area.As quarterly data, holdings of securities issued by non-MFIs in the euro area are split into 'up to 1 year` and 'over 1 year`.(8) Excluding money market paper.(9) Defined as holdings of money market paper issued by MFIs. Here, money market paper includes shares/units issued by MMFs. Holdings of marketable instruments which may have the same characteristics as money market paper but which are issued by non-MFIs should be reported as 'securities other than shares`.(10) Including suspense balances representing amounts stored on prepaid cards issued in the name of MFIs.(11) Including administratively regulated deposits.(12) Including non-transferable sight deposits.(13) Defined as money market paper issued by MFIs.(14) Households (S.14) and non-profit institutions serving households (S.15).(15) Monetary Union Member States, meaning the territory of the participating Member States.(16) The reporting of the item 'deposits redeemable at notice over 2 years` is voluntary until further notice.ANNEX II SPECIFIC AND TRANSITIONAL PROVISIONS FOR THE APPLICATION OF THE MINIMUM RESERVE SYSTEM PART 1 SPECIFIC PROVISIONS I. Reporting scheme for credit institutions in the 'tail` 1. Small credit institutions report, as a minimum, information for the purposes of the minimum reserve system of the European System of Central Banks (ESCB) in accordance with Table 1A. The 'tail` institutions reserve base data for three (one-month) reserve maintenance periods is based on end-of-quarter data collected by the national central banks (NCBs) with a deadline of 28 working days.II. Reporting on a consolidated basis as a group by credit institutions subject to the ESCB minimum reserve system 2. On receiving authorisation from the European Central Bank (ECB), credit institutions subject to minimum reserves may carry out consolidated statistical reporting for a group of credit institutions subject to minimum reserves within a single national territory, provided that all the institutions concerned have renounced the benefit of any lump-sum allowance from the reserve requirement. The benefit of the lump-sum allowance remains, however, for the group as a whole. All the institutions concerned are included separately in the ECB's list of monetary financial institutions (MFIs).3. If the group as a whole falls under the 'tail`, it is only required to comply with the simplified reporting for 'tail` institutions. Otherwise, the reporting scheme for full reporters applies.III. The column 'of which CIs subject to reserve requirements, ECB and NCBs` 4. The column 'of which CIs subject to reserve requirements, ECB and NCBs` does not include the liabilities of reporting institutions vis-Ã -vis institutions listed as exempt from the ESCB's minimum reserve system, i.e. institutions which are exempt for reasons other than their being subject to reorganisation measures.5. The list of exempt institutions contains only those institutions which are exempt for reasons other than their being subject to reorganisation measures. Institutions which are temporarily exempt from minimum reserve requirements due to their being subject to reorganisation measures are treated as institutions subject to minimum reserve requirements and, therefore, liabilities vis-Ã -vis these institutions are covered under the column 'of which CIs subject to reserve requirements, ECB and NCBs`. Liabilities vis-Ã -vis institutions not actually required to maintain reserve holdings with the ESCB due to the application of the lump-sum allowance are also covered under this column.PART 2 TRANSITIONAL PROVISIONS I. Credit institutions as full reporters 6. In order to make a correct calculation of the reserve base to which a positive reserve ratio is applied, a detailed monthly breakdown is required of deposits with an agreed maturity over two years, of deposits redeemable at notice over two years and of repo liabilities of credit institutions vis-Ã -vis the ('domestic` and 'other MUMS`) 'MFIs`, 'CIs subject to minimum reserves, ECB and NCBs` and 'central government` sectors, and vis-Ã -vis the rest of the world. Credit institutions may also report positions vis-Ã -vis 'MFIs other than CIs subject to minimum reserves, ECB and NCBs`, rather than vis-Ã -vis 'MFIs` and 'CIs subject to minimum reserves, ECB and NCBs`, provided that no loss of detail is implied and no bold printed positions are affected. Furthermore, depending on the national collection systems and without prejudice to full compliance with the definitions and classification principles of the MFI balance sheet set out in this Regulation, credit institutions subject to reserve requirements may alternatively report the data necessary to calculate the reserve base, except those in negotiable instruments, in accordance with Annex I, Table 1, footnote 7, provided that no bold printed positions are affected.7. The reporting of this information will be mandatory as from the data relating to end-December 1999 (except in the case of deposits redeemable at notice over two years, where reporting remains voluntary until further notice). Up to this date, reporting institutions will have the option to meet these requirements by means of voluntary reporting, i.e. they will be allowed to report either true figures (including nil positions) or 'missing information` (using the appropriate symbol) for an interim period of one year, starting on 1 January 1999.8. Reporting institutions must choose whether they wish to report true figures or 'missing information` during the interim period. Once the choice to report true figures has been made, they will no longer be able to report 'missing information`.9. Credit institutions are required to calculate the reserve base for the first maintenance period in stage three on the basis of the opening balance sheet on 1 January 1999 (1).II. Credit institutions in the 'tail` 10. Credit institutions in the 'tail` are also required to calculate the reserve base for the first maintenance period in stage three on the basis of the opening balance sheet on 1 January 1999, but with a reporting deadline of 10 February 1999.11. Small credit institutions subject to reserve requirements are required to report at quarterly frequency the data necessary to calculate the reserve base (cells marked with an * in Table 1 in Annex I) in accordance with the table below. In this table, strict correspondence with Table 1 should be ensured as described below.Table 1A Data required from small CIs to be provided at quarterly frequency for minimum reserve requirements >START OF GRAPHIC>Reserve base calculated as the sum of the following columns in Table 1:(a) - (b) + (c) + (d) + (e) + (f) - (g) + (h) + (i) + (j) + (k)DEPOSIT LIABILITIES(Euro and non-MU currencies combined)9. TOTAL DEPOSITS9.1e + 9.1x9.2e + 9.2x9.3e + 9.3x9.4e + 9.4xof which:9.2e + 9.2x with agreed maturityover 2 yearsof which:9.3e + 9.3x redeemable at noticeover 2 yearsVoluntary reportingof which:9.4e + 9.4x reposOutstanding issues, column (l) in Table 1NEGOTIABLE INSTRUMENTS(Euro and non-MU currencies combined)11. DEBT SECURITIES ISSUED11e + 11x with agreed maturityup to 2 years11. DEBT SECURITIES ISSUED11e + 11x with agreed maturityover 2 years12. MONEY MARKET PAPER>END OF GRAPHIC>(1) For the purposes of the present Regulation, the opening balance sheet on 1 January 1999 is identical to the balance sheet as at year-end 1998.ANNEX III STATISTICAL REQUIREMENTS OF SMALL MONETARY FINANCIAL INSTITUTIONS THAT ARE NOT CREDIT INSTITUTIONS With regard to small monetary financial institutions (MFIs) that are not credit institutions, national central banks that decide to relieve small MFIs of full reporting requirements should inform the institutions concerned about this fact, but continue, as a minimum, to collect annual data relating to the total balance sheet so that the size of the reporting 'tail` can be monitored.ANNEX IV MINIMUM STANDARDS TO BE APPLIED BY THE ACTUAL REPORTING POPULATION The following minimum standards must be fulfilled by reporting agents to meet the statistical reporting requirements of the European Central Bank (ECB):1. Minimum standards for transmission(a) Reporting to national central banks must be timely and within the deadlines set by the national central banks;(b) statistical reports must take their form and format from the technical reporting requirements set by national central banks;(c) contact person(s) must be identified; and(d) the technical specifications for data transmission to national central banks must be followed.2. Minimum standards for accuracy(e) The statistical information must be correct:- all linear constraints must be fulfilled (e.g. balance sheets must balance, sub-totals must add up to totals), and- data must be consistent across all frequencies;(f) reporting agents must be able to provide information on the developments implied by the data supplied;(g) the statistical information must be complete; existing gaps should be acknowledged, explained to national central banks and, where applicable, bridged as soon as possible;(h) the statistical information must not contain continuous and structural gaps;(i) reporting agents must follow the dimensions and decimals set by the national central banks for the technical transmission of the data; and(j) reporting agents must follow the rounding policy set by the national central banks for the technical transmission of the data.3. Minimum standards for conceptual compliance(k) The statistical information must comply with the definitions and classifications contained in the ECB Regulation;(l) in the event of deviations from these definitions and classifications, where applicable, reporting agents shall monitor on a regular basis and quantify the difference between the measure used and the measure contained in the ECB Regulation; and(m) reporting agents must be able to explain breaks in the data supplied compared with the previous periods' figures.4. Minimum standards for revisions(n) The revisions policy and procedures set by the ECB and the national central banks must be followed. Revisions which deviate from regular revisions are to be accompanied by explanatory notes.